IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1329
                            Filed November 9, 2016


IN THE INTEREST OF K.J.,
Minor Child,

T.B., Father,
       Appellant,

J.J., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



      A father and mother appeal separately from the order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



      Vanessa E. Strazdas of Strazdas Law, Council Bluffs, for appellant father.

      Chad D. Primmer of Chad Douglas Primmer, P.C., Council Bluffs, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Marti D. Nerenstone, Council Bluffs, for minor child.



      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                             2


DANILSON, Chief Judge.

       A father and mother appeal separately from the order terminating their

parental rights. The father and mother each claim there is not sufficient evidence

to support the statutory bases for termination.1 The guardian ad litem supports

termination of the parents’ rights to the child.

       Upon our de novo review, we find no reason to disturb the rulings of the

juvenile court. With respect to the mother, there is clear and convincing evidence

to support termination pursuant to Iowa Code section 232.116(1)(h) (allowing

termination where a child three years or younger, who has been adjudicated a

child in need of assistance (CINA) and has been out of parents’ custody for at

least the last six consecutive months, cannot be returned at present). This two-

year-old child was adjudicated a CINA on October 5, 2015, and has been out of

the mother’s custody for more than eleven months. The child was removed after

the mother was in a fight and during the altercation, the child was struck. Upon

investigation by the department of human services, the child’s hair was tested

and the results were positive for amphetamines and methamphetamine.

       The mother has been offered services but has yet to make changes that

would allow the child to be placed in her custody. The mother continues to have

unresolved substance abuse and mental health issues. She missed twenty-eight

random drug screens and tested positive four times for illegal substances when



1
  The juvenile court terminated both parents’ rights pursuant to Iowa Code section
232.116(1)(d), (e), (h), (i), and (l) (2015). As to the father only, an additional ground was
found to support termination—section 232.116(1)(b) (abandonment). “When the juvenile
court terminates parental rights on more than one statutory ground, we need only find
grounds to terminate under one of the sections cited by the juvenile court to affirm.” In
re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).
                                         3


she did test.   She is without employment and stable housing.       She has not

followed through with drug-testing. She has not moved beyond supervised visits.

The child cannot be returned to her at present without the risk of further

adjudicatory harm.

      With respect to the father, we find clear and convincing evidence to

support termination under section 232.116(1)(b).       Termination is appropriate

under this section where “[t]he court finds that there is clear and convincing

evidence that the child has been abandoned or deserted.”

      Abandonment is characterized as a giving up of parental rights and
      responsibilities accompanied by an intent to forego them. Two
      elements are involved in this characterization. First, the giving up
      of parental rights and responsibilities refers to conduct. Second,
      the intent element refers to the accompanying state of mind.
      Parental responsibilities include more than subjectively maintaining
      an interest in a child. The concept requires affirmative parenting to
      the extent it is practical and feasible in the circumstances.

In re A.B., 554 N.W.2d 291, 293 (Iowa Ct. App. 1996) (citations omitted).

      Clear and convincing evidence shows the father has abandoned the child

within the meaning of the statutory provision. The father did nothing during the

CINA proceedings. He appeared only at the temporary removal hearing. He did

not engage in services and simply relied upon the mother to follow through with

treatment and resume care of the child. When he was released from jail (about

two weeks before the termination hearing), he made no attempt to have contact

with the child. The last time the father and any interaction with the child was a

supervised visit in December 2015. He has not even attempted limited contact

with the child and has no bond with the child. There is clear and convincing

evidence to support this statutory ground for termination.
                                        4


      We must still determine that termination is in the child’s best interest and

no statutory factor weighs against termination. Iowa Code § 232.116(2), (3); see

In re A.B., 815 N.W.2d 764, 776 (Iowa 2012).

      We adopt the trial court’s summary:

             To return the child to their parent’s custody would subject
      them to adjudicatory harms of abuse or neglect. The same
      problems that precipitated the child’s removal from their parent’s
      care—untreated chemical dependency, untreated mental health
      problems, lack of appropriate housing and employment, minimal
      compliance, criminal activity, incarceration, and lack of verification
      or commitment—exist after over [eleven] months of services. The
      parents have shown that they are not prepared to care for their
      child. There was no evidence that giving them additional time to
      address their problems would be fruitful in the near future. There is
      no bond between this child and the parents that would warrant the
      court allowing for more time to reunify.

      “Once the limitation period lapses, termination proceedings must be

viewed with a sense of urgency.” In re C.B., 611 N.W.2d 489, 495 (Iowa 2000).

These parents have had more than the statutory period to work on the barriers to

reunification but have shown little or no motivation to become capable

caregivers. See id. (“Insight for the determination of the child’s long-range best

interests can be gleaned from ‘evidence of the parent’s past performance for that

performance may be indicative of the quality of the future care that parent is

capable of providing.’” (citation omitted)).   This child deserves and needs

permanency, and we conclude termination of parental rights and adoption will

best further the child’s long-term nurturing and growth.         See Iowa Code

§ 232.116(2). Finally, no permissive factor weighs against termination. See id.

§ 232.116(3).   We affirm the juvenile court’s ruling that there is clear and
                                       5


convincing evidence to terminate both the father’s and mother’s parental rights.

We therefore affirm on both appeals.

      AFFIRMED ON BOTH APPEALS.